MEMO ENDORSED
            Case 1:19-cr-00376-VEC Document 45 Filed 06/29/20 Page 1 of 1


                           FREEMAN, NOOTER & GINSBERG
                                          ATTORNEYS AT LAW

  LOUIS M. FREEMAN                                                                75 MAIDEN LANE
  THOMAS H. NOOTER*                                                                  SUITE 503
  LEE A. GINSBERG                                                               NEW YORK, N.Y. 10038
      ______                                                                           ______

  NADJIA LIMANI                                                                   (212) 608-0808
  OF COUNSEL                                                                 TELECOPIER (212) 962-9696

  CHARLENE RAMOS
  OFFICE MANAGER

                                                                           USDC SDNY
                                             June 22, 2020                 DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
  Honorable Valerie E. Caproni                                             DATE FILED: 6/29/2020
  United States District Judge
  United States Courthouse                Not later than July 6, 2020, the Government must file a letter
  40 Centre Street                        stating which facility Ms. Petrova has been designated to, if any,
                                          and the number of COVID-19 infections at that facility and the
  New York, New York 10007
                                          number of tests conducted. SO ORDERED.
                               Re: United States v. Ramona Petrova
                                        19 CR 376 (VEC)
                                                                                                     6/29/2020
  Dear Judge Caproni:                                                  HON. VALERIE CAPRONI
                                                                       UNITED STATES DISTRICT JUDGE
          Ms. Petrova is scheduled to surrender to serve her sentence on July 17, 2020.
  The surrender date has previously been adjourned because of the COVID-19 virus. Currently,
  although some locations have seen a Aflattening of the curve@ for coronavirus cases, many other
  areas of the country are experiencing an increase in the number of cases. Some areas that began
  to ease restrictions have been forced to reimpose restrictions to control further outbreak.

        In addition, medical health officials are still predicting a second outbreak in the fall due to
  a combination of factors including weather and the normal flu.

          Whatever the state of the corona virus in federal prisons, and there have been various
  reports indicating testing is not adequate and precautionary measures are either not in place or
  difficult to follow, it is far less safe to be in a federal prisons than at home.

           Therefore, we respectfully request that the surrender date for Ms. Petrova be extended to
  a date in mid-January 2021 when the status of the virus both inside and outside prisons may be
  clearer.

                                                                Respectfully,

                                                                /S/ Lee Ginsberg
                                                                Lee Ginsberg

  cc: All counsel (ECF)
